IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard Linton Crawford III,                :
                       Appellant            :
                                            :
      v.                                    :
                                            :
Commonwealth of Pennsylvania,               :
Department of Transportation,               :
Bureau of Driver Licensing                  :    No. 1010 C.D. 2015



                                         ORDER



            NOW, April 14, 2016, upon consideration of appellant’s application for

reargument, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge